Claimant has appealed from a decision of the Industrial Board denying his application to reopen his claim for the purpose of introducing further testimony. Claimant alleges that he sustained an injury to his eye about December 2, 1930, while in the regular course of his employment. No claim for compensation was filed by claimant until June 3, 1935. The Industrial Board denied compensation because the claim was not filed within the statutory time. No appeal was taken from that decision. No appeal lies from a decision of the State Industrial Board denying an application to reopen a case for the purpose of introducing further testimony. Such a decision is merely interlocutory. (Matter of Sparone v. General Electric Co., 203 App. Div. 273; Matter of Mittiga v. U. S. Aluminum Co., 227 id. 680.) Appeal dismissed, without costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.